        Case 3:17-cv-00101-RDM Document 563 Filed 02/17/21 Page 1 of 1




February 17, 2021                                                                   Karin Dryhurst
                                                                                     +1 202 663 6248 (t)
VIA ECF                                                                              +1 202 663 6363 (f)
                                                                         karin.dryhurst@wilmerhale.com

The Honorable Robert D. Mariani
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

Re: Pending Dispute (Doc. 519, and Defendants’ Sept. 3, 2020 Response) in Consumer
    Financial Protection Bureau v. Navient Corp. et al., Case No. 3:CV-17-00101 (M.D. Pa.)

Dear Judge Mariani:

         I write on behalf of Defendants to inform the Court that the parties have resolved the
pending dispute raised in the CFPB’s July 30, 2020 Letter, Doc. 519, and Defendants’ September
3, 2020 Response, concerning the document attached as Exhibit 148 to the CFPB’s Motion for
Summary Judgment. Accordingly, the Court does not need to decide this issue, which is now
moot. Attached is a partially-redacted Exhibit 148 to the CFPB’s Motion for Summary
Judgment that reflects the parties’ agreement. Defendants have received approval to file this
letter from counsel for the CFPB.


                                                          Respectfully submitted,




                                                          /s/ Karin Dryhurst




cc: Counsel for the CFPB
